DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amendments of claims filed 2/28/22 in response to the OA of 1/6/22. 
3. Claims 1,5,8,10,11,13,15,21 and 22 have been amended. Claims 2,12 and 16 have been canceled and new claim 24 has been added.. Claims 1, 3-11, 13-15, 17-24 are pending of which 1, 11 and 15 are independent.
Allowance and reasons for allowance
4. In view of amendments to the claims, claims 1, 11 and 15 are allowed and the other claims are allowed by virtue of their dependence on these independent claims.
5. The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or suggest:
Claims 1 and 15:
A method/system comprising:
causing, at a second time, a second light source to transmit, through the article, light that includes a second peak wavelength that corresponds to a second excitation wavelength of the biological substance, wherein the first peak wavelength is different from the second peak wavelength;
responsive to comparing a ratio of the first measurement of light intensity and the second measurement of light intensity against a threshold, identifying a presence of the biological substance on the article.

A method comprising:
detecting an additional measurement of light intensity within a second range of emission
wavelengths of the biological substance, wherein the second range of emission wavelengths has a second peak emission wavelength that is different than the first peak emission wavelength; and
responsive to comparing the measurement of light intensity against a threshold and
comparing the additional measurement of light intensity against an additional threshold,
identifying a presence of the biological substance on the article.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
6. Xiao et al. (US 5821546) disclose a system and method of detecting fecal contaminants in poultry meat by shining light an excitation light and obtaining the excitation spectra and fluorescence spectra of chicken skin and chicken feces and obtaining a ratio of the chicken fecal signal to the chicken fecal signal to obtain a measurement of the amount of contamination. They fail to disclose the first peak wavelength is different from the second peak wavelength and that the biological substance is the same (not two substances - chicken skin and fecal matter).

Other relevant art: DaCosta et al. (US 20110117025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884